                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:18-cv-00157-FDW

CHRISTOPHER DEAN HALL,              )
                                    )
            Petitioner,             )
                                    )
vs.                                 )                                ORDER
                                    )
DENNIS DANIELS,                     )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court upon initial review of Petitioner Christopher Dean’s

Hall’s second unexhausted pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

2254. (Doc. No. 1.)

       I.      BACKGROUND

       Petitioner is a prisoner of the State of North Carolina who was found guilty by a Lincoln

County Superior Court jury of three drug trafficking counts. (§ 2254 Pet. 1-2, Doc. No. 1.) The

trial court sentenced Petitioner to 110-146 months in prison. Judgment was entered on March

28, 2018. (§ 2254 Pet. 1.) He did not appeal. (§ 2254 Pet. 2.)

       Petitioner filed a habeas Petition pursuant to § 2254 on June 25, 2018. Pet., Hall v.

Daniels, No. 5:18-cv-00107-FDW (W.D.N.C.), Doc. No. 1. The Court dismissed the Petition

without prejudice on July 19, 2018 on exhaustion grounds, noting that although it appeared

Petitioner had filed a motion for appropriate relief (“MAR”) in the state courts, it was unlikely he

had “sought review of the denial of his MAR by way of a petition for writ of certiorari in the

North Carolina Court of Appeals.” Order Dismiss. Pet. at 3, id., Doc. No. 4 (citing N.C. Gen.

Stat. § 15A-1422). The Court then stated: “Such a step is required to fully exhaust claims raised
                                                 1
for the first time in an MAR. Id. (citing O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)).

         Petitioner filed the instant habeas Petition on September 19, 2018, when he signed it

under penalty of perjury and placed it in the prison mailbox (§ 2254 Pet. 15). See Houston v.

Lack, 487 U.S. 266, 267 (1988). He raises an insufficiency of the evidence claim, an ineffective

assistance of counsel claim, and a prosecutorial misconduct claim. He also contends he is

excused from the exhaustion requirement because he is “actually innocent” of the crimes of

which he was convicted.

         II.      STANDARD OF REVIEW

         The Court is guided by Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, which directs the district court to dismiss a habeas petition when it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.

Rule 4, 28 U.S.C.A. foll. § 2254. The Court concludes that the Petition must be dismissed

without prejudice because Petitioner has not exhausted his state court remedies.

         III.     DISCUSSION

         Under the Antiterrorism and Effective Death Penalty Act of 1996, a petitioner must

exhaust his available state remedies before he may pursue habeas relief in federal district court.

28 U.S.C. § 2254(b)(1)(A).1 That is, he must provide the state courts a full and fair opportunity

to resolve federal constitutional claims before those claims are presented through a habeas

petition in federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “A habeas




1
  28 U.S.C. § 2254(b)(1) provides that “[a]n application for a writ of habeas corpus on behalf of a person in custody
pursuant to the judgment of a State court shall not be granted unless it appears that—(A) the applicant has exhausted
the remedies available in the courts of the State; or (B)(i) there is an absence of available State corrective process; or
(ii) circumstances exist that render such process ineffective to protect the rights of the applicant.” § 2254(b)(1)(A)
& (B).
                                                            2
petitioner satisfies the exhaustion requirement by ‘fairly present[ing] his claim in each

appropriate state court . . . thereby alerting that court to the federal nature of the claim.’”

Robinson v. Thomas, 855 F.3d 278, 283 (4th Cir. 2017) (quoting Baldwin v. Reese, 541 U.S. 27,

29 (2004)). “Fair presentation” requires a petitioner to show “that ‘both the operative facts and

the controlling legal principles [were] presented to the state court.’” Jones v. Sussex I State

Prison, 591 F.3d 707, 713 (4th Cir. 2010) (quoting Baker v. Corcoran, 220 F.3d 276, 289 (4th

Cir. 2000)). Furthermore, the prisoner must present the federal claim to all appropriate state

courts, including the highest appellate court established to review such a claim. See O’Sullivan,

526 U.S. at 845.

        A federal court ordinarily may not consider claims that a petitioner failed to raise at the

time and in the manner required under state law unless “the prisoner demonstrates cause for the

default and prejudice from the asserted error.” House v. Bell, 547 U.S. 518, 536 (2006).

Additionally, in Schlup v. Delo, the Supreme Court recognized that in certain exceptional cases,

a compelling showing of actual innocence would enable a federal court to consider the merits of

a petitioner's otherwise defaulted claims. 513 U.S. 298 (1995).

        In North Carolina, a petitioner may satisfy the exhaustion requirement of section 2254 by

directly appealing his conviction to the North Carolina Court of Appeals and then petitioning the

North Carolina Supreme Court for discretionary review, or by filing a motion for appropriate

relief and petitioning the North Carolina Court of Appeals for a writ of certiorari. See N.C. Gen.

Stat. § 7A–31; N.C. Gen. Stat. § 15A–1422. As noted Petitioner did not file a direct appeal and

thus did not exhaust his claims through the direct review process. See O'Sullivan, 526 U.S. at

845.

        The instant Petition indicates Petitioner raised his sufficiency of the evidence and
                                                   3
ineffective assistance of counsel claims in a petition for writ of habeas corpus filed in the trial

court on August 5, 2018. As of the filing of the instant Petition, that action was still pending (§

2254 Pet. 5-7.) Petitioner has not raised his prosecutorial misconduct claim in any state court. (§

2254 Pet. 9.)

           Petitioner’s habeas corpus petition in the state court cannot serve to exhaust these claims.

In North Carolina, a writ of habeas corpus is an extremely limited remedy that only challenges

the jurisdiction of the court of conviction and allows no determination of the merits of any other

claim. See e.g., Broughton v. Baker, 537 F. Supp. 274, 279 (E.D.N.C.1982) vacated as moot sub

nom. Broughton v. North Carolina, 717 F.2d 147 (4th Cir. 1983); Matter of Imprisonment of

Stevens, 221 S.E.2d 839, 840 (N.C. Ct. App. 1976) (“[T]he writ is considered an extraordinary

process and jurisdictional mechanism under which . . . ‘[t]he only questions open to inquiry are

whether on the record the court which imposed the sentence had jurisdiction of the matter or had

exceeded its powers.’”) (quoting In re Burton, 126 S.E.2d 581, 586 (N.C. 1962))). Petitioner’s

claims do not challenge the jurisdiction of the trial court.

           It is not clear from the previous habeas Petition whether Petitioner filed an MAR in the

state courts. In that Petition, Petitioner states he tried to file an MAR, but the MAR was denied

because “a Direct Appeal is first required to be exhausted.” Pet. at 5, Williams, No. 5:18-cv-

00107-FDW.2 However, that is a misstatement of North Carolina law; a prisoner is not required

to exhaust direct review before filing an MAR, see N.C. Gen. Stat. § 15A-1415(a) (“At any time

after verdict, a noncapital defendant by motion may seek appropriate relief upon any of the



2
    Petitioner provides no further details (e.g. the date he filed the MAR, the date it was denied, or the claims he

raised).

                                                              4
grounds enumerated in this section.”). Thus, the Court cannot be sure Petitioner actually filed an

MAR.

       Nevertheless, “[a] claim that has not been presented to the highest state court . . . may be

treated as exhausted [and procedurally defaulted] if it is clear that the claim would be

procedurally barred under state law if the petitioner attempted to present it to the state court.”

Baker, 220 F.3d at 288 (citing Gray v. Netherland, 518 U.S. 152, 161 (1996)). The question then

is whether Petitioner has demonstrated that the claims raised herein would be procedurally

barred under state law, if he attempted to present them in state court.

       Petitioner cannot file a direct appeal, as the time in which to do so has long since expired.

See N.C. R. App. P. 4(a)(2) (requiring that a criminal defendant give notice of appeal within 14

days of judgment being entered). If Petitioner did file an MAR but did not raise any of the

claims presented in the instant Petition, he would be procedurally barred from raising them now

in a second MAR, see § 15A-1419(a), unless the claims are based on evidence “which was

unknown or unavailable to the defendant at the time of trial, which could not with due diligence

have been discovered or made available at that time, . . . and which has a direct and material

bearing upon . . . the defendant's guilt or innocence,” see § 15A-1415(c). If Petitioner has not

filed an MAR, it is not clear he would be procedurally barred from filing one now and raising

these claims. Finally, North Carolina law does not require that a certiorari petition in the court of

appeals seeking review of the denial of an MAR be filed by a specific time in non-capital cases,

but instead provides that such a petition must be filed “without unreasonable delay.” N.C. R.

App. P. 21(e).

       In sum, it is not clear that the claims raised in the instant Petition would be procedurally

barred under state law if Petitioner attempted to present them to the state court. Thus,
                                                  5
Petitioner’s assertion that he is excused from the exhaustion requirement because he is actually

innocent of the crimes of which he has been convicted is premature. Accordingly, the Court

shall dismiss the instant habeas Petition without prejudice so that Petitioner may cure the

exhaustion defect and seek future habeas relief, if he wishes. Petitioner is forewarned, however,

that a one-year statute of limitation applies to the filing of a § 2254 petition. See 28 U.S.C. §

2244(d)(1). Generally, the statute of limitation begins to run on the date a petitioner’s conviction

becomes final, § 2244(d)(1)(A), and is tolled while a properly filed post-conviction action is

pending in the state courts § 2244(d)(2).

       IT IS, THEREFORE, ORDERED that:

           1) The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED without

               prejudice as unexhausted; and

           2) Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court

               declines to issue a certificate of appealability as Petitioner has not made a

               substantial showing of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2);

               Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c),

               a petitioner must demonstrate that reasonable jurists would find the district court’s

               assessment of the constitutional claims debatable or wrong); Slack v. McDaniel,

               529 U.S. 474, 484 (2000) (holding that when relief is denied on procedural

               grounds, a petitioner must establish both that the correctness of the dispositive

               procedural ruling is debatable, and that the petition states a debatably valid claim

               of the denial of a constitutional right).




                                                  6
SO ORDERED.


              Signed: December 7, 2018




                    7
